DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend 
In regard to claims 1, 13, 19, 30, and 36, “the degradation of reactive oxygen species (ROS)” lacks of sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-19 and 22-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin, Jr. et al. (USPGPUB 2012/0238842 – applicant cited). In regard to claim 1, Colvin discloses an analyte indicator (Figs. 1-16 and associated descriptions; [0014]; [0051-55]) comprising: a porous base having an interior surface and an exterior surface (element 402, Fig. 4B and associated descriptions); a catalytically active material disposed on at least one of the interior and exterior surfaces of the porous base (element 403, Fig. 4B and associated descriptions; [0074]; catalytically active material , [0077-0079]), wherein the catalytically active material is configured to catalyze the degradation of reactive oxygen species (ROS)([0077-0079]); a polymer unit polymerized onto or out of the porous base ([0055]); and an analyte sensing element attached to the polymer unit and/or copolymerized with the polymer unit (fluorescent Indicator, [0055-0057]). 

In regard to claim 5, Colvin discloses a scavenging material disposed on at least one of the interior and exterior surfaces of the porous base, wherein the scavenging material is configured to consume ROS ([0059-0060]; [0070]).
In regard to claim 6, Colvin discloses the scavenging material comprises one or more of the following: boronic acid containing compounds, di-acid containing compounds, tocopherol and its derivatives, and ascorbic acid and its derivatives ([0059-0060]; [0070]).
In regard to claim 7, Colvin discloses the analyte sensing element comprises one or more indicator molecules configured to reversibly bind to an analyte and exhibit one or more detectable properties indicative of whether analyte is bound ([0055-0057]).
In regard to claim 8, Colvin discloses the porous base is flexible (figs. 4 and 6 and associated descriptions).
In regard to claim 9, Colvin discloses the analyte indicator retains its physical, chemical, and optical properties in the presence of compression ([0053]; [0055]; [0057]).
In regard to claim 10, Colvin discloses the analyte sensing element includes one or more indicator polymer chains, and the one or more indicator polymer chains include one or more indicator molecules configured to reversibly bind to an analyte and exhibit one or more detectable properties indicative of whether analyte is bound ([0055-0057]).

In regard to claim 12, Colvin discloses the coating of catalytically active material on the analyte indicator is sputtered onto the analyte indicator (Figs. 7-9, 10B, 11B, and 15 and associated descriptions; [0055]; [0077]; [0084]).
In regard to claim 13, Colvin discloses a sensor (Figs. 4,  6, and 11A and associated descriptions; [0014]; [0055]) comprising: a sensor housing (Figs. 4,  6, and 11A and associated descriptions; [0014]; [0055]); and an analyte indicator embedded within and/or covering at least a portion of the sensor housing (Figs. 4,  6, and 11A and associated descriptions; [0014]; [0055]), wherein the analyte indicator comprises: a porous base having an interior surface and an exterior surface (referring to claim 1 above); a catalytically active material disposed on at least one of the interior and exterior surfaces of the porous base (referring to claim 1 above), wherein the catalytically active material is configured to catalyze the degradation of reactive oxygen species (ROS) (referring to claim 1 above); a polymer unit polymerized onto or out of the porous base (referring to claim 1 above); and an analyte sensing element attached to the polymer unit or copolymerized with the polymer unit (referring to claim 1 above).
In regard to claim 14, Colvin discloses a light source configured to emit excitation light to the analyte indicator (element 1102, Fig. 11A and associated descriptions); and a photodetector configured to receive fluorescent light emitted by the analyte indicator (element 1101, Fig. 11A and associated descriptions).

In regard to claim 16, Colvin discloses the coating of catalytically active material on the analyte indicator is sputtered onto the analyte indicator (referring to claim 12 above).
In regard to claim 17, Colvin discloses a scavenging material disposed on at least one of the interior and exterior surfaces of the porous base, wherein the scavenging material is configured to consume ROS (referring to claim 5 above).
In regard to claim 18, Colvin discloses the scavenging material comprises one or more of the following: boronic acid containing compounds, di-acid containing compounds, tocopherol and its derivatives, and ascorbic acid and its derivatives (referring to claim 6 above).
In regard to claim 19, Colvin discloses an analyte indicator (referring to claim 1 above; [0055-0057]) comprising: a porous base (referring to claim 1 above); an indicator polymer chain attached or polymerized onto or out of the porous base ([0055-0057]; [0060]); one or more indicator molecules attached to the indicator polymer chain ([0060]); a catalytically active material disposed on at least one of the interior and exterior surfaces of the porous base (referring to claim 1 above), wherein the catalytically active material is configured to catalyze the degradation of reactive oxygen species (ROS) (referring to claim 1 above).
In regard to claim 22, Colvin discloses the catalytically active material comprises one or more of platinum, iridium, palladium, manganese oxide, thiol and/or disulfide containing compounds, and catalase (referring to claim 4 above).

In regard to claim 24, Colvin discloses the porous base is flexible (referring to claim 8 above).
In regard to claim 25, Colvin discloses the analyte indicator retains its physical, chemical, and optical properties in the presence of compression (referring to claim 9 above).
In regard to claim 26, Colvin discloses a coating of catalytically active material on the analyte indicator (referring to claim 11 above).
In regard to claim 27, Colvin discloses the coating of catalytically active material on the analyte indicator is sputtered onto the analyte indicator (referring to claim 12 above).
In regard to claim 28, Colvin discloses a scavenging material disposed on at least one of the interior and exterior surfaces of the porous base, wherein the scavenging material is configured to consume ROS (referring to claim 5 above).
In regard to claim 29, Colvin discloses the scavenging material comprises one or more of the following: boronic acid containing compounds, di-acid containing compounds, tocopherol and its derivatives, and ascorbic acid and its derivatives (referring to claim 6 above).
In regard to claim 30, Colvin discloses a sensor (referring to claim 13 above) comprising: a sensor housing (referring to claim 13 above); and an analyte indicator embedded within and/or covering at least a portion of the sensor housing (referring to 
In regard to claim 31, Colvin discloses a light source configured to emit excitation light to the analyte indicator (referring to claim 14 above); and a photodetector configured to receive fluorescent light emitted by the analyte indicator (referring to claim 14 above).
In regard to claim 32, Colvin discloses a coating of catalytically active material on the analyte indicator (referring to claim 11 above).
In regard to claim 33, Colvin discloses the coating of catalytically active material on the analyte indicator is sputtered onto the analyte indicator (referring to claim 12 above).
In regard to claim 34, Colvin discloses a scavenging material disposed on at least one of the interior and exterior surfaces of the porous base, wherein the scavenging material is configured to consume ROS (referring to claim 5 above).
In regard to claim 35, Colvin discloses the scavenging material comprises one or more of the following: boronic acid containing compounds, di-acid containing 
In regard to claim 36, Colvin discloses a sensor (referring to claims 13 and 30 above) comprising: a sensor housing (referring to claims 13 and 30 above); an analyte indicator embedded within and/or covering at least a portion of the sensor housing (referring to claims 13 and 30 above), wherein the analyte indicator comprises: a porous base (referring to claims 13 and 30 above), one or more indicator molecules configured to exhibit one or more detectable properties (referring to claims 7 and 10 above) based on an amount or concentration of an analyte in proximity to the indicator molecules ([0013-0014]; [0051]; [0055-0057]; [0060]; [0069]; [0073]), and a catalytically active material disposed on at least one of the interior and exterior surfaces of the porous base (referring to claims 1 and 13 and 30 above), wherein the catalytically active material is configured to catalyze the degradation of reactive oxygen species (ROS) (referring to claims 1 and 13 and 30 above); a coating of catalytically active material on an exterior surface of the analyte indicator (referring to claim 11 above), wherein the catalytically active material is configured to catalyze the degradation of ROS (referring to claims 13 and 30 above).
In regard to claim 37, Colvin discloses a scavenging material disposed on at least one of the interior and exterior surfaces of the porous base, wherein the scavenging material is configured to consume ROS (referring to claim 5 above).
In regard to claim 38, Colvin discloses the scavenging material comprises one or more of the following: boronic acid containing compounds, di-acid containing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin as applied to claims 1, 4-19 and 22-38 above, and further in view of Huffstetler et al. (USPGPUB 2016/0025631). In regard to claims 2 and 21, Colvin discloses all the claimed limitations except the porous base comprises one or more of nylon, cellulose, cellulose acetate, polypropylene, polyethylene, poly(ethylene terephthalate), poly(ether sulfone), poly(vinylidene difluoride), and poly(tetrafluoroethylene).
Huffstetler teaches a glucose monitoring system ([0025]) comprises a porous base comprises one or more of nylon, cellulose, cellulose acetate, polypropylene, polyethylene, poly(ethylene terephthalate), poly(ether sulfone), poly(vinylidene difluoride), and poly(tetrafluoroethylene)([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the porous base (Colvin) with the materials as taught by Huffstetler to yield predictable results, since both devices 
	In regard to claim 3, Colvin discloses all the claimed limitations except the polymer unit is a polyethylene glycol (PEG) unit. 
Huffstetler teaches a polymer unit is a polyethylene glycol (PEG) unit ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the polymer unit (Colvin) with the materials as taught by Huffstetler to yield predictable results, since both devices are glucose monitoring systems with the use of analyte indicators and one of ordinary skill in the art would have recognized that the polymer unit as taught by Huffstetler is an alternative equivalent polymer unit (see [0034] of Huffstetler). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 20, Colvin discloses all the claimed limitations except the analyte indicator further comprises: a second indicator polymer chain attached or polymerized onto or out of the porous base; and indicator molecules attached to the second indicator polymer chain.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte indicator (Colvin) to incorporate a second indicator polymer chain as taught by Huffstetler, since both devices are glucose monitoring systems with the use of analyte indicators and one of ordinary skill in the art would have recognized that additional indicator polymer chains provide additional branching for analyte sensing (see Huffstetler). The rationale would have been to provide additional branching for analyte sensing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791